OFFICEOF THE         A~~RNEY GENERALOF’TEXAS
                                           AUSTIN



Hooorablo            H. A. Jaxoiaon,      Commissioner,
Stat0     hDaddJlW2t         Oi   hJlkiZJ&

                                                                   A
Dear Mr. Jamlronr~.
                                  .




                                          ha5 bmn made    to erroct a coapromlse
                                        cb refaranoo    we6 259da in our letter
                                          042 aUctrsosaU to Mr. B. 19. Wilds,
                                          &ant in. Charga, Internal   Ravenue
                                      as;   TWUNJ, a oo,,y OS ntloh iS eaC10sad~
               *The oSSar In ccmpromiso has                been rojaated   bi the
        Internal   Revonus De~2?WepC ah?0                   euch deprtmuat   ba-
        lleves   that t&a amount tendered,                in oomyro~loa;doaa
        ncit rsproarnt’ths  ua+~~    amount               ooUeotlbla’Srom    the
        taxpay4r.


                     vie wish to ada thnt in ad&blon     to the plodga         OS
        the         assots  to the ,R.P.C.,,as sst out in the attaahed         let-
     ..
               :

                                                                ,
                                                                                          .
               Honorablr   8.   A.   Jan&eon - pegs   S




                    tclr, tlicl atockholdare  of the Amorfoan State Rank of
                    nmrlllo,     exnoutod. 0 gunrsnty figrobing to lndtxnnify
                    the R.Ir.C. to the axtoat or $50,000,00     a ainat loea
                    bp ronton    of making the Man to the Amer.Ecan State
                    Link, Amarillo.
                            “In Sqpttmbor 1942 all tha rcz~alnlng assets           or
                    th.3 ban* v.cm eold to the R.F.C. for a oonsfdorntlon
                    of <~09,CtX3.41, which amount con=tltutsd          n rsaoonablo
                    mnrkat value of tha anootn.           This amount wea applied
                    a3 5 credit       upon the lndabtednosu     owlni: t!ca R.F.C.,
                    whloh wan at thot time approximately           $150,000.00     Un-
                    dur   ttm  taran    or  said oale  the R.f’.C. was, to i;ay, and
                    did gny over to the Eonkin& Comaioslonor            an amount
                    eufrlalont       to protoot  him In rogpoct to tho OUtBtUnd-              .
                    ins claim of the ~ntornal         &avenue no@rtnont.        Aooord-
                    in::ls NO now hold In our poeooaslon          the awn of
. ...’
                    $~3,114.B& which 1t1 our o~iidnn ia etl&htibry In exde8e
                    of tne fti1.l amount.of      the claim plus lntoroet       and
                    pmoltiaa.
                          We are nowlnrormed by the R.F.C. thnt the
                    Guarantors  have retired    in full the obligntion  to it
                    and all eeseto   have been trene$&rred’ baak ,to the
          ,.   ”
                   .Guarmntorar    Thereiore, the R.F.C. la not at thd,
                   ~presont t ims a party at interest.
                          ,*‘Although this Uepw%nent       hae r&ognlzed    the
                   ,alalm of tho lntornel     Rovsnua %qnrtnent       en ovldenced
                    by suoh correnpon6choe      pertalnln$    to an offer in co-+
                    r,romina of thn oleim we have not orrlalally         approved
                    or rejected    the olala as filed,      a co;~y of whloh 1s at-
                    taohotl.
                           Vho Cusraators      are 0; the oplnlon 'that the olaim
                    is  unjust and that t&a 8amo can be dafnatofl,      and ~honre
                    two   not ~~illlng    to agree to the payment of the claizn.
                    7’ho over-all     nature of the controversy   FOUUS mmm to
                    result    in tho Banklllg CWzii&aioner ocoupyia~ a position
                    cf ~1 mere stakeholder       between the Guarhntore and the
                    Ireclcwol Covcmumnt.          ; ,
                           “Tharefose,  ie reepsotfuily    rOqUeat    an  OpiUtOlI
                    from y0u L:S to whether or not; WQ cnn tr3nefar          th0
                    funds wo nre holding    into the roCktry        of the oourt
                    and in tfm prooous brlnf; about a ;rocoadlng          that ~111
                    roJult   in.an apgroprLato   odJudloatLon      or the oontro-
                    vorsy by a coul’t 0% oompetant jurlndiatloL*

                                                                .
                         .




                             Iionopx0lo    ii. A. Yaslson   - pago 3



                                          xe hntv oarerully       ccnnidaroa    ywr problem, aiid UFO or
                             tkn opiolon the propor r:ny to handle the matfar is for you to
                             r:xjm t. t?.9 olnim in too, and t!, not.lry the Collaotor       or your
                             actfan,   nn proscribsd      in &tlclo     54 2-810 of tho Taxaa ;)ankiq~
                             CCdO, 343,      (Vr.rnon'4.3 c0amctiti0n).

                                         Upon such rojectf.on    the claimant     will,   of co::rsa,
                             Zilo e*rlt to -~otnblloh the clair      dgalnst   you dn Con-inslnnrr,
                             ~i!~~~*u~on it woulb be proper     to make thn atockholdsra        - clalm-
                             onts - of tno fund prtios       tC. tha suit,   und by appropriate
                             nnncm alxw~ f.ld all otl?sr clnjms havs bttoa pewld, and all other
                             snoots dis{:osecl of, otxi set-forth     the rc?spoctfos     clotme ol the
                             C.ollcctor  und tbo atockholdors,      and tonaor..lntci   tha court th*
                             amount romh:     t-43 Ln~your hands, to the end thnt tha aourt may
                             aot..arxPne tha ricJAA~l.ownor~ of the fun@ as betwesa tho'aon-
                             tistonte.
                                           This, %a ara thiiiifng,   would not roquuiro pous furthor
                             attoodnnao     upon the a6urt,    einoa the jud@lont'of  tha court nduld
                             d&~ooe'of      tho.oontrooersy    in suoh mannor a8 to bind tha contond-
                             im jartier,     in the JuQmmsnt, and at the same times protaat     you*
                                                                                                                .
                                                             ; '. spa&   truly   your8   .~. : .:   I   :
                                                                                                                ,.
                    ..


                                                                                                            ,
          1.

    ‘,,        ‘.




‘.




.